Title: To George Washington from Brigadier General Anthony Wayne, 10 November 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Acquakeneunk Bridge [N.J.] 10th Novr 1779
        
        If not Inconsistant, I should esteem it as a particular favor if your Excellency would permit Major Moore to join my family during the remainder of the Campaign—or until Mr Archer recovers from his late accident.
        I also beg leave to mention that Lieut. Colo. Fleury’s absence has made a Vacency in Colo. Febigers Regt a Lieut. Colo. is also wanting in Colo. Meigs’s—& should Major Hull proceed to Boston on the buisness he is appointed to—a Major will be wanted for Colo. Putnams Regiment, will your Excellency be so Obliging as to Order those Vacancies to be Supplied.
        We are again in great distress for want of Shoes & other Clothing—we have not less than One Hundred & twenty men quite barefoot, is there no way to have a Supply sent to this Corps.
        every-thing is very quiet here, I shall make a grand forage tomorrow in Bergen—near the Copper mines in the Vicinity of Paulus Hook. Interim I am your Excellency’s most Obt & very Hume Sert.
      